DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: the second paragraph “(Fig. 2b)” is deleted.  Abstract is to be a single paragraph format.  See MPEP 608.01(b) for guidelines for the preparation of patent abstracts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN C TSAI whose telephone number is (571)272-7438. The examiner can normally be reached Monday-Tuesday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or reasonably suggest a method of determining humidity using a field asymmetric ion mobility system, the method comprising: 
generating ions within a gas sample flowing through the field asymmetric ion mobility system, 
applying a compensation field and a dispersion field to the generated ions; 
measuring an output ion current; 
extracting a spectrum of peak intensity of the measured output as a function of the compensation field and the dispersion field; 
calculating a turning point for the extracted spectrum; 
determining operating parameters of the field asymmetric ion mobility system; 
obtaining, from a database, a plurality of known turning points each of which have an associated humidity value and each of which were obtained using a field asymmetric ion mobility system having operating parameters aligned with the determined operating parameters; and 
determining a value for the humidity by comparing the calculated turning point with known turning points.
The claims in the instant application are deemed to be directed to a nonobvious improvement over the prior art of record, particularly Cameron (US 2005/0253031), who teaches an ion mobility system for determining humidity, wherein ions from a gas sample is generated, a compensation field and a dispersion field are applied, a spectrum of peak intensity is extracted as a function of the compensation field and dispersion field, and operating parameters are determined in the system; however Cameron fails to further teach the steps of calculating a turning point for the extracted spectrum, nor comparing the calculated turning point with known turning points from a database.
The primary reason for allowance of the claims is the combination of the method’s steps of generating ions within a gas sample flowing through the field asymmetric ion mobility system, applying a compensation field and a dispersion field to the generated ions; measuring an output ion current; extracting a spectrum of peak intensity of the measured output as a function of the compensation field and the dispersion field; calculating a turning point for the extracted spectrum; determining operating parameters of the field asymmetric ion mobility system; obtaining, from a database, a plurality of known turning points each of which have an associated humidity value and each of which were obtained using a field asymmetric ion mobility system having operating parameters aligned with the determined operating parameters; and determining a value for the humidity by comparing the calculated turning point with known turning points.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN C TSAI whose telephone number is (571)272-7438. The examiner can normally be reached Monday-Tuesday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIEN C TSAI/Examiner, Art Unit 2881                                                                                                                                                                                                        
/DAVID E SMITH/Examiner, Art Unit 2881